          Case 2:17-bk-19548-NB              Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11                               Desc
                                              Main Document    Page 1 of 11
*                                                                                                                 F IL E D
                                                                                                                JUL 2i 2212
    AttorneyorPar
                tyName,Address,Tel
                                 ephone& FAX Nos.,State BarNo.&         FO R COURT USE ONLY                       .         R
                                                                                                          ci
    EmailAddress
    Philip J.Layfield
                                                                                                            lKëlf
                                                                                                           sv   slùr.
                                                                                                                    rdlD
                                                                                                                       1e
                                                                                                                        Qi
                                                                                                                        pul2C
                                                                                                                            Z
                                                                                                                            l
                                                                                                                            er
                                                                                                                             I
                                                                                                                             )
    8 The Green
    suite 6426
    Dover,Delaware19901                                                                              FlL E D
    Telephone(302)401-6804
                                                                                                   JUL          219         -



                                                                                             çàîLs''ofsqrmRjlDrîugkrr
                                                                                             c
                                                                                             BY:
                                                                                                                epu clerk




     F lndividualappearingwithoutattorney
     (7 Attorneyfor:
                                               UNITED STATES BANKRUPTCY COURT
                          CENTRALDISTRICTOFCALIFORNIA-LOSANGELESDIVISION                                            ZE
                                                                                                                     >
     In re:                                                             CASE NO .:2:17-bk-19548-NB

    Layfi
        el
         d&Barrett,APC                                                  CHAPTER:jj                         Z.
                                                                                                            #(
                                                                        NOTICE OF M OTIO N FOR :
                                                                        MOTION TO COMPEL CHAPTER 11 TRUSEE TO FILE
                                                                        INCO ME TAX RETURNS,PAYROLL TAX RETURNS,
                                                                        ISSUE W -2S,PAY REQUIRED TAXES DUE,FILE
                                                                        APPROPRIATE CARRYBACK RETURNS AND
                                                                        DISCHARGE DUTIES REGARDING EM PLOYEE
                                                                        BENEFIT PLANS
                                                                        fspecify nam eofMotiont
                                                                        DATE:09/03/2019
                                                                        TIME:1200 pm
                                                                        COURTROOM:1525
                                                                        PLACE:255 EastTemple Street,Los Angel
                                                                                                            es,CA

                                                           Debtorts).

        TO LspecifynamejïHonorable NeilBasonand Chapter11Trustee
    2. NOTICE IS HEREBY GIVEN thaton the following date and time and in the indicated courtroom,Movantin the above-
       captioned matterwillmove this coud foran Ordergranting the reliefsoughtas setfodh in the Motion and
       accom panying suppoding documents served and filed herewith.Said Motion is based upon the grounds setfodh in
       the attached Moti
                       on and accom panying documents.

    3. Yourrights m ay be affected.You should read these papers carefully and discussthem with yourattorney,ifyou
        haveone.(Ifyoudo nothaveanattorney,youmaywishtoconsultonea)


              Thisform i
                       s mandatory.lthasbeenapproved foruse inthe United States BankruptcyCoud forthe CentralDi
                                                                                                              strictofCal
                                                                                                                        ifornia.

    Decemberzolz                                                   page1                           F 9013-1.1.HEARING.NOTICE
     Case 2:17-bk-19548-NB              Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11                            Desc
                                         Main Document    Page 2 of 11



4. Deadline forOpposition Papers:This Motion is being heard on regularnotice pursuantto LBR 9013-1.l    fyou wish
   to oppose this Motion,you mustfile a written response with the courtand serve a copy ofitupon the Movantor
   Movant'sadorneyatthe addresssetfodhabove noIessthanfoudeen (14)dayspriorto the above hearingdate. If
   youfailto file a written response to this Motionwithin suchtime period,the courtmay treatsuchfailure as a waiverof
   yourrightto oppose the Motion and may grantthe requested relief.
5. Hearing Date Obtained Pursuantto Judge's Self-calendaring Procedure:The undersigned hereby verifiesthat
   theabovehearingdateand timewereavailableforthistypeofMotionaccordingtothejudge'sself-calendaring
   procedures.


Date: 07/21/2019
                                                                      Printed name ofIaw firm




                                                                     Philin Lavfield Pro Se
                                                                     Printed name ofattorney




        Thisform ismandatory.lthas been approvedforusein the Uni
                                                               ted States Bankruptcy CourtfortheCentralDistrictofCaliforni
                                                                                                                         a.

oecemberzolz                                                 page2                          F 9013-1.1.HEARING .NOTICE
     Case 2:17-bk-19548-NB             Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11                          Desc
                                        Main Document    Page 3 of 11



                                  PRO O F O F SERVIC E O F DO CUM ENT
Iam overthe age of18 and nota party to this bankruptcy case oradversary proceeding. My business address is:

filed pursuantto specialprocedures established bv Judqe Bason

A trueand correctcopyofthe foregoingdocumententitled:NOTICE OF MOTION FOR (specifynameofmotion)

willbeservedorwasserved(a)onthejudge inchambersinthe form andmannerrequired byLBR 5005-2(d);and (b)in
the mannerstated below:

1.TO BE SERVED BY THE COURT VlA NOTICE OF ELECTRONIC FILING (NEF): Pursuantto controlling General
Ordersand LBR,theforegoing documentwillbeserved bythecourtvi
                                                           a NEF andhyperlinktothe document.On (dale)
              1Ichecked the CM/ECF docketforthis bankruptcy case oradversary proceeding and determined thatthe
following persons are on the Electronic MailNotice Listto receive NEF transmission atthe emailaddresses stated below:




                                                                         N Serviceinformationcontinuedonattachedpage
2. SERVED BY UNITED STATES MAIL:
On(date)                ,Iservedthefollowing personsand/orentitiesatthe lastknown addressesinthisbankruptcy
case oradversaryproceeding by pl
                               acing a true and correctcopythereofin a sealed envelope in the United States mail,
firstclass,postage prepaid,and addressedasfollows.Listing thejudge hereconstitutesadeclarationthatmailingtothe
judgewillbecompleted no Iaterthan24hoursafterthedocumentisfiled.




                                                                         N Serviceinformationcontinuedonattachedpage
3. SERVED BY PERSONAL DELIVERY.OVERNIGHT MAIL.FACSIM ILE TRANSMISSION OR EMAIL (state method
foreach person orenti
                    tyserved):Pursuantto F.R.CiV.P.5 and/orcontrolling LBR,on(date)                              ,Iservedthe
following personsand/orentities by personaldelivery,overnightmailservice,or(forthose who consented in wri
                                                                                                        ting to
suchservice method),byfacsimiletransmissionand/oremailasfollows.Listing thejudgehere consti
                                                                                          tutesadeclaration
thatpersonaldeliveryon,orovernightmailto,thejudgewillbecompletedno Iaterthan24 hoursafterthe documentis
filed.




                                                                         Z Serviceinformationcontinuedonattachedpage
Ideclareunderpenaltyofperjuryunderthe Iawsofthe United Statesthattheforegoing istrue andcorrect.


 Date                      Printed Nam e                                        Signature


         Thi
           sform i
                 s mandatory. I
                              thasbeenapproved foruse inthe United StatesBankruptcyCoud forthe CentralDi
                                                                                                       stri
                                                                                                          ctofCali
                                                                                                                 fornia.

oecemberzolz                                                page3                         F 9013-1.1.HEA RING .NO TICE
Case 2:17-bk-19548-NB      Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11       Desc
                            Main Document    Page 4 of 11


    Philip J.Layfield
  2 8 The Green
    suite 6426
  3 Dover,Delaw are 19901
    Telephone:(302)401-6804
  4 phil@maximum.global
  5 creditorand Interested Party
  6
                                U N ITED STAT ES BA NK RU PTC Y CO UR T
  7
                                C EN TR AL D ISTR ICT O F CA LIFO R N IA
  8
                                       LO S A N G ELE S D IV ISIO N
  9
 10
      In re:                                    CaseN o.:2:17-bk-19548-N B
                                                Chapter 11
      Layfield & Barrett,A PC
                                                Assigned to:H on.N eilBason
               Debtor
 14                                             M O TIO N TO CO M PEL C H A PTER 11
                                                TR U ST EE TO FILE IN C O M E TA X RETU R N S
 15                                             PAY R O LL TA X RETU RN S,ISSU E W -2S9PA Y
                                                REQUIRED PAST DUE TAXES,FILE
                                                APPRO PR IA TE C AR R YBA C K R ETUR N S,
                                                AN D D ISC H A R G E D UTIE S R EG AR D IN G
                                                EM PLO Y EE BEN EFIT PLAN S
 18                                             H EA RIN G DA TE :SEPTEM BE R 3,2019
 19                                             H EA RIN G TIM E:1:00 PM
 20                                             CO UR TR O O M :1525
 21
 22
      TO TH E H O N O R ABLE NEIL BA SO N ,UN ITED STA TE S BA NK RU PTC Y JU D G E ;
 23
    RIC H A R D PA C H U LSK I,CH APTER 11 TR U STEE ;AN D TH E O FFICE O F TH E
 24
 25 UN IT ED STA TES T RU STEE:

 26            YO U ARE HEREBY N OTIFIED TH A T on Septem ber 3,2019,at 1:00 pm or as soon

 27 thereafter asthem attercan beheard,beforethe HonorableNeil Bason,United States
 28 Bankruptcy Judge, in Courtroom 1525,located at255 EastTem ple Street,LosA ngeles,
Case 2:17-bk-19548-NB       Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11              Desc
                             Main Document    Page 5 of 11

       California,Creditor,Philip Layfield w illbring beforethe Courthism otion entitled M OTION

       TO CO M PEL CHA PTER 11 TRU STEE TO FILE IN CO M E TA X RETU RN S,PA YRO LL

  3 TAX RETURNS,ISSUE W -2S,PAY REQUIRED PAST DUE TAXES,FILE
  4 APPRO PRIA TE CA RR YBA CK RETU RN S, A N D D ISCH A RG E DU TIES REG ARD IN G

       EM PLOYEE BENEFIT PLANS (thelfM otion''),
              Y OU AR E A LSO H ER EBY N O TIFIED thatthe M otion is based upon thisN otice of
  7
  8 M otionandMotion,theattachedMemorandum ofPointsandAuthorities(withthedeclarations
  9 andexhibitsattachedthereto),therecordsandfilesintheabove-captionedchapter11case,and
       such additionalevidence and argum entasm ay be presented atorbefore the hearing on the

       M otion.
  12          pt,EA sE TA K E FURTHER N OTICE thatpursuantto LocalBankruptcy Rule 9013-

       149,aformalresponsetotheMotionmustbefiledwiththeBankruptcy Courtandserved on
  14
       M ovingPartyatleastfourteen(14)daysbeforethehearing.PursuanttoLocalBankruptcy
       Rule 9013,failure to tile and serve tim ely a response in accordance w ith the LocalBankruptcy

  17 Rulesm ay be deem ed by the Banknzptcy Courtto be consentto the granting ofthe relief

  18 requested in the M otion.                           -

 19           D ated: July 21, 2019
                                               '
 20                                                 hilip J.Layfield,Pro Se




 24

 25
 26


 28
Case 2:17-bk-19548-NB        Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11               Desc
                              Main Document    Page 6 of 11


                         M E M O R AN D U M O F PO INT S A N D A U TH O R ITIES
  2
       1.     FA C TUA L BA CK G R O U N D
  3
  4           OnAugust3,2017,petitioningcreditorsTheDominguezFirm (ttTDF''),M ario Lara,
       NayaziReyesandM arioA.Rios(theçkpetitioningCreditors''),filedaninvoluntarypetitionfor
       reliefunderchapter 7 ofthe Bankruptcy Code againstL& B w ith the assistance ofform er Layfield
       & BarrettOfficers,Directorsand itsGeneralCounsel.Thatsame day,the Petitioning Creditors

  8 tiled andEmergency MotionforAppointmentofanInterim TrusteeUnder1lU.S.C.j303(g)and
  9 GrantingEmergencyAc/ït/lllocketNo.31(theûç-l-rusteeM otion').
              ln response to the Trustee M otion,the Debtor/lsayfield tiled a M otion to ConvertCase

  11 Under11U S.C.ff 706(a)or1112(a)onAugust8,2017(DocketNo.191(theiLconversion
       M otion'),seekingtoconverttheCasetooneunderchapter11oftheBankruptcyCode.Aftera
       hearing on the M otions,w hich Layfield pm icipated and gave argum ent,the Courtfound thatno

  14 causeexistedtoappointaTrusteeand grantedLayfield'sConversionM otion (DocketNo.251,and
       denyingtheTrusteeM otion gDocketNo.241.
  16          Shortly afterthe conversion m otion wasgranted,Layfield wasinform ed by Jeffrey Sm ith
       thathe could notlonger actas counselto the L& B estate due to a contlictofinterest. lnitially,
       Layfield,throughtheassistanceofhispersonalcounselidentifiedRudolfDiM assa(ûçDiM assa'')of
       the 1aw fil'm ofD uane M orris to actascounselfor L& B . D iM assa initially agreed to the
 20 representation,butafterseveralphone callswith representativesofAdvocateCapital,Advocate
 21 refused to cooperate w ith the use ofw hatitclaim ed to be itscash collateralforthe initialretainer.
 22 Ultimately,afteran exhaustivesearch,StellaHavkin Cil-lavkin'')wasselectedascounselforL&B.
 23           Layfield diligently w orked w ith H avkin to prepare the U S Tnzstee 7-day package,w hich
 24 included com prehensive inform ation regarding L& B 'soperations,including bank accounts,
       insurance policies,leases,propertiesand assets. On August21,2017,theUnited StatesTrustee

 26 (theICUST'')fileditsNoticeofAppointmentofchapter11 Trustee,appointing RichardM .
 27 PachulskiasChapter11TnzsteeinthisCase(DocketNo.51).Also,onAugust21,2017,TheUST
 28 filedanApplicationforOrderApprovingAppointmentofchapter11TrusteegDocketNo.531,



                                                         3
Case 2:17-bk-19548-NB      Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11               Desc
                            Main Document    Page 7 of 11

       whichapplicationwasgrantedbytheCourt'sorderenteredthefollowingday(DocketNo.561.


  3          O n A ugust22,2018,priorto Pachulskiaccepting hisappointm ent,butin anticipation ofhis

  4 acceptance asthe Chapter 11 Trustee,Layfield senta seriesofem ails to Pachulskioutlining the
  5 im m ediate issuesregarding the L& B estate thatneeded im m ediate attention. A m ong those item s
       Laytield identifed asneeding im mediateattention werethe following:


  8
            1.L&B musttakeimmediateoperationalcontrolofM aximum Legal(California),LLP
            (ttM LC'')becauseToddW akefieldandJoeBarrettfiledafraudulentbankruptcy
            petition with no corporateauthority and allM LC casesbelong to L& B now thatM LC
  9         and the M axim um Legalstnzcture are allowned by L& B
 l0         2. L&B needscleardirection on cash collateralto pay keypersonneland vendors
 11
            3. L& B m ustbe allow ed a m arketing budgetto continue acquiring cases to rebuild its
            docket

 13         4. L&B mustcollectmoney itisowed andbeing wrongfully withheld by TDF and
            others
 14
            5. Caselistsm ustbefinalized and stop TDF and Barrettfrom poaching L&B clients
 15
               M ustgetal1critiealvendors and professionalsem ployed
  16
            7 M ustconsolidate w ith the M LC bankruptcy

  18        8. M ustaddresstheillegalfiledeletion by Todd W akefield in thePark City officeand
            secure office space w ith live em ployees
  19
            9. M ustget2016 corporatetax retul'nstiled,m ustgetJune 30,2017 payrolltax returns
 20         filed and funded and mustm akerequired 401k contributions.

 21
             OnAugust29,2017,DebraGrassgreenCsGrassgreen'')ofPachulski'sfirm infonned
 22
    H avkin thatthey w ould notagree to herretainerand thatshe m ustlim itherem ploym entto the tim e
 23               ,
    ofthe Trustee s appointm entand relinquish her requestfora retainer. ln thatA ugust29,2017
 24
    em ail,Grassgreen made som einteresting com ments: First,Grassgreen infonned Havkin that
 25 d                ,
     espitePachulskisrefusalto consenttoheremployment,Grassgreen wantedHavkin to complete
 26 th
      e 7-day packageforNO compensation. Secondly,Grassgreen confirm sthatHavkin provided
 27 P
      achulskiwith a11oftheinfonnation to accessthecasemanagem entsystemsthatresided both on
 28



                                                       4
Case 2:17-bk-19548-NB       Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11               Desc
                             Main Document    Page 8 of 11

      the servers located in Costa Rica and in the cloud. H avkin then provided herw ork to date on the 7-
      day package,which w as prepared forno com pensation.
             W hen Pachulskidecided to liquidatethefirm and only pay him seltlhisprofessionalsand
  4 A dvocate,Pachulskidid notpossessthe requisite know ledge ofdebtorthe take overw ith no
      guidance. On August29,2017,Pachulskimadeadecision notto reorganize L&B andto simply
  6 liquidate in w hatcan only be described asa ttfire sale.'' On Septem ber5,2017,Pachulskitiled a

      MotionforOrderAuthorizing TrusteetoImplementClientTransitionProtocol(Docket74and 75)
  8 (thet$CTP'').Basically,thismotionauthorizedPachulskitofireeverysingleclientwithoutnotice
  9 orw arning. Ultim ately,this CTP resulting in the L& B estate losing the rightto recoverm oney for
 10 thework ithadperfonned on the large numberofcontingentfee casesand complicated L&B's
      ability to recoverform oniespreviously advanced on cases.
 12          Following the im plem entation ofCTP,the raid on L& B casesaccelerated by fonner
      employees,referring attorneysand othersin general.FormerpartnerJoseph Barretttook dozensof
      high value casesto hisnew 1aw firm and to date appearsto have notpaid any quantlzm m eruit
 15 claims. Because ofthe Trustee'ssole focuson painting Layfield in afalse lightboth publicly and
      privately through secretconversations with federalinvestigators,Pachulskihasallow ed m any
      partiesto sim ply w alk aw ay w ith high value casesw ithoutregarding to the paym entofreferralfees
 18 orliens.
 19          Atthe tim e ofthe im plem entation ofthe CTP,M LC had a case portfolio thatshould have
 20 generated over$8m illion in fees.Atthetim eoftheimplem entation oftheCTP,L&B had

      accountsreceivableofapproxim ately $2 m illion.Atthetim eofthe implem entation ofthe CTP,
      L& B had liensagainstcases in U tah,Arizona and otherlocations from situations where form er
      L& B attorneys,W einberger,G osdis,Stuck,Barrett,W akefield,and B ailey took L& B cases,settled
 24 thosecasesand havefailed to pay any compensation to L&B. Had Pachulskiexercised theskill

      and care expected ofhim ,L&B could have and should haverecovered in excessof$10 m illion over
 26 thepast12 months.
             Shortly aherrealizing Pachulski'sgrossnegligencein hisproposed fire sale,Layfield
 28 resigned asCEO ofL& B . Regardless ofLayfield'sresignation,Pachulskihad an obligation to
Case 2:17-bk-19548-NB        Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11              Desc
                              Main Document    Page 9 of 11

       addressthe urgentitem s raised by Layfield,including the filing oftax returns,the paym entof
  2 w ithholding taxes and the proper adm inistration ofL& B's401k plan. Even though m inim aleffort
       and expense w ould have been required to bring L& B into fullcom pliance w ith itstax obligations
       and benefitadm inistration,Pachulskihas chosen to squanderestate fundson frivolousadversary
       actions and appears to be only interested in paying his 1aw finn m illionsofdollarsin feesrather
       then properly discharge hisobligations. The U .S.D epartm entofJustice hasprepared the Chapter

       11TrusteeHandbook (2004)(hereinafterttthehandbook'')toguideChapter11Trustees.Chapter
  8 8,Section H oftheHandbook addressesçl-l-ax Considerations.''
  9
       ll.    PA CH ULSK I M U ST FILE TH E A PPRO PR IA TE TAX R ETU RN S
  10

              Based on a review ofavailable m aterials,itappears thatPachulskihasfailed to file the
       follow ing returns:
  13                  1.     2016 Form 1120

                             2017 Fonn 1120
  15                  3.     Carryback Returnsforany lossesexperienced in 2016 or2017to years2015
  16                         and 2014 w ith appropriate requestforrefunds;
                      4.     Fonn 1099-D iv for2016 and 2017
  18                  5.     Fonu 940 AnnualFUTA Return for2017;
  19                  6.     W -2,W age and Tax Statem entand W -3 Transm ittalofW age and Tax
 20                          Statem ents for2017;and
 21                   7.     Form 941Employer'sQuarterlyFederalTaxReturnforPeriodEnding
 22                          6/30/2017;
              Sections 346 and 728 ofthe Bankruptcy Code,as wellas section 1398 and 1399 ofthe
 24 InternalRevenueCode,26U.S.C.j1etseq.,setforthspecialtaxprovisionswithwhichthetnzstee
 25 shouldbe familiar. These sedionsgenerally providethatthetrusteemustprepare andtile
 26 appropriateincometax returnsforany estateincome earned during the administration oftheestate
       aswellasthosereturnsthatbecame dueduring theadministration ofthe estate.
 28           Section 6012 ofthe lnternalRevenue Code,title 26 U .S.C .,setsforw hen a trustee for a



                                                        6
Case 2:17-bk-19548-NB      Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11              Desc
                            Main Document    Page 10 of 11

      corporation m ustfile a return. Ratherthan com ply w ith these obligations,Pachulskihaschosen to
  2 squanderestate fundson frivolousadversary actionsand appearsto beonly interested in payinghis
  3 1aw firm m illions ofdollarsin fees ratherthen properly discharge hisobligations. The U .S.

  4 DepartmentofJusticehaspreparedtheChapter11TrusteeHandbook(2004)(hereinafterûlthe
  5 handbook'')toguideChapter11Tnzstees.Chapter8,SectionH oftheHandbookaddressests-rax
  6 Considerations.'' A pparently,nobody ispaying attention.
  7          Tom akem attersworse,JeffBullock,thehistoricalCPA forL&B wasready ableand
  8 w illing to finalize the L& B corporate 2016 Form 1120 in Septem berof2017,butforsom e reason,
  9 Pachulskifailed to engage hisservicesto com plete these filings. These filingsw ould have allow ed
 10 theproperreporting ofofficerand directorincom e,dividends,and otherexpensereimbursements
      due to fonuer officers,directorsand em ployees. H aving requested a tax returnstranscriptin the
 12 Fallof2018 personally,itappearsPachulskihassimply failed to fileanything.
 13          A s ifthiscom plete failure to file such basic returnsw as notenough,Pachulskiw asm ade
 14 aware ofpayrolltax obligationsthatneeded to be deposited forthe period ending 6/30/2017.
 15 Pachulskihasexposed theestateto significantpenaltiesandcaused hardship forallpartiesaffected.
 16 A gain,Pachulskiis quick to com e to courtforpaym entofhis feesbutrefusesto follow appropriate
 17 and well-establishedprotocolforother,equally importantm atters. Thelaw isclearandundisputed
 18 thatPachulskim ustfile the appropriate tax returnstim ely and accurately. See lR C Section

 19 6012(b)(3).
 20          Had Pachulskidischarged his dutiesproperly,he could have filed the L& B 2016 and 2017
 21 L& B corporate tax returns,claim ed refunds and had sufficientftm dsto pay the 6/30/17 payroll
 22 taxesw ithouttouching any otherestate assets. Forreasons thathave becom e clear,Pachulskidoes
 23 notw antto com ply w ith the tax obligationsso thathe m ay continue to pursue the false narrative
 24 regarding $11m illion being stolen by Layfield and stashed in secretforeign bank accounts.
 25 A lthough the false narrative seem s like som ething outofa John Grisham novel,ithasno place in
 26 thisbanknlptcy proceeding.
 27

 28
Case 2:17-bk-19548-NB       Doc 443 Filed 07/24/19 Entered 07/24/19 15:25:11              Desc
                             Main Document    Page 11 of 11

       111.   TH E L& B 401K PLA N APPEA RS TO H AV E N O A DM IN ISTM T O R .N O
   1          FIDUCIARV N O BOND AND HAS FAILED TO FILE FORM 5500 FOR AT LEAST
              2 Y EAR S
  2
              Pachulskihasfailed to properly handle the 401k ofL& B. To date,Layfield stillreceives
  4 noticesthatcom pliance w ork m ustbe com pleted and thattax returnsm ustbe fled. Layfield has
       com municated these issuesto Pachulski'sfinn and Pachulskihasfailed to properly adm inisterthe
       401k plan and/orfund itw ith the required contributions. Pachulskihasalso failed to secure any
  7 ordersfrom thiscourtto addresshislack ofcom pliancewith hisobligationsunderERISA .The
   8 trustee isauthorized to operate the debtor's businessand steps into the shoes ofdebtor's

  9 management. 11U.S.C.j1108.Here,Pachulskimustbeorderedtocomplywithhisobligations.

       lV .   C O N C LUSIO N

 12           For the above-stated reasons,Pachulski should be com pelled to com ply w ith his statutory
 13 obligations and file the appropriate tax returns,obtain the necessary reftm ds and pay the past due
  14 w ithholding taxes along w ith im m ediately stepping into the shoes ofthe debtorfor pum oses ofthe
       401k plan.


  17 Dated:July 21,2019                           /'
                                                   s/Phili J La pc
                                                  Philip Layfield interested party and creditor
  18
  19
 20
 21


 23
 24
 25
 26


 28



                                                       8
